Citation Nr: 0213204	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-14 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by cardiac muscle contractions including 
compensation pursuant to 38 C.F.R. § 3.17 for an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to 
January 1992 with four months and seven days of prior active 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Montgomery, Alabama, Regional 
Office (RO), of the Department of Veterans Affairs (VA), 
which denied service connection for post-traumatic stress 
disorder (PTSD) and for chronic disabilities manifested by 
cardiac muscle contractions and by breathing problems, both 
claimed as due to undiagnosed illness.  

In a decision dated November 2, 2001, the Board also denied 
these three claims. The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In July 2002, the parties filed a Joint 
Motion for Remand requesting the Court to vacate and remand 
the issue of service connection for a chronic disability 
manifested by cardiac muscle contractions due to undiagnosed 
illness and to dismiss the remaining issues.  In an Order 
dated July 24, 2002, the Court granted the Joint Motion to 
Remand, vacated and remanded the issue of service connection 
for a chronic disability manifested by cardiac muscle 
contractions due to undiagnosed illness and dismissed the 
remaining issues pursuant to 38 U.S.C.A. § 7252(a).  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War, from October 30, 1990 
to June 15, 1991.  

2.  The veteran does not have a diagnosed cardiac disability.  

3.  The veteran has complaints of "twitching around the 
heart", chest pains, and severe spasms around the heart 
area, which he claims to be manifestations of undiagnosed 
illness.

3.  Mild cardiomegaly was shown by x-ray during the veteran's 
hospitalization in March 1999.

4.  Under Diagnostic Code 7011, a 30 percent rating is 
assigned for ventricular arrythmias (sustained) manifested by 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

A chronic disability manifested by cardiac muscle 
contractions and cardiac hypertrophy is presumed to have been 
incurred during Persian Gulf service.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  See 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002. 38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2002).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.117(d)(1) and (2) (2002).  In this case, the 
veteran's DD Form 214 indicates that he served in Southwest 
Asia from October 30, 1990 to June 15, 1991.  The Board thus 
concludes that he meets the definition of "Persian Gulf 
veteran."  It is now necessary to determine if the veteran's 
chronic disability manifested by cardiac muscle contractions 
results from undiagnosed illness.  

Service medical records do not contain any reference to 
complaints, findings, or diagnoses of a cardiovascular 
nature, including cardiac muscle contractions.  

After service, the veteran has made numerous complaints of 
"twitching around the heart", chest pains, and severe 
spasms around the heart area.  He claims these symptoms as 
manifestations of undiagnosed illness.  VA regulations 
containing disability evaluation criteria do not contain a 
diagnostic code for the claimed disability.  Therefore, a 
diagnostic code must be used by analogy to determined whether 
the cardiac undiagnosed illness has been manifested to a 
degree of 10 percent, as required by 38 C.F.R § 3.17.  

Under Diagnostic 7010, supraventricular arrhythmias, 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by electrocardiogram (ECG or EKG) or Holter monitor, warrants 
a 30 percent evaluation.  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor, warrants a 
10 percent evaluation.  

The evidence does not show the presence of atrial 
fibrillation.  An examiner who conducted an August 1995 VA 
examination of the cardiovascular system opined that no 
abnormalities existed.  There were no audible murmurs, 
palpable cardiomegaly, audible murmurs or carotid murmurs.  
The examiner noted that an EKG done prior to that examination 
showed a very slow ventricular rate of 37; however, a slow 
heart rate could not be duplicated on repeat examination.  
The heart rate readings were 69, 55 and 66.

In March 1999, private medical records relate that the 
veteran complained of chest pain; however, physical 
examination, ECG and laboratory results were within normal 
limits.  X-ray revealed mild cardiomegaly.  There was 
evidence of some bradycardia but was considered acceptable 
for some one of his age and physical fitness.  On discharge 
from the private hospital, the next day, the veteran went to 
a VA facility with similar complaints, however, EKG 
examination failed to reveal any significant abnormalities. 

Since permanent atrial fibrillation, paroxysmal atrial 
fibrillation or other supraventricular tachycardia or other 
symptoms are not demonstrated, the evidence does not support 
the assignment of a compensable rating for the veteran's 
heart condition under diagnostic code 7010. 

The Joint Motion for Remand granted by the Court, however, 
specified that the Board should consider and discuss whether 
the appellant's claimed cardiac manifestations should be 
evaluated as analogous to the criteria in Diagnostic Code 
7011 relating to ventricular arrythmias (sustained), which 
provides for a 30 percent rating for workload of greater than 
5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  It was specifically noted in the 
Joint Motion for Remand that x-rays taken during appellant's 
private hospitalization in March 1999 were interpreted as 
showing mild cardiomegaly, i.e., cardiac hypertrophy.  

Indeed, in March 1999, the veteran was hospitalized at North 
Baldwin Hospital.  The discharge summary describes the 
veteran as "very fit and very athletic" and indicated that 
he complained of chest pains that were unrelenting.  He was 
admitted to the hospital and placed on telemetry.  He was 
found to have some bradycardia, acceptable with his degree of 
fitness and conditioning.  There was a mild bump in Troponin 
levels but no true spike was noted.  A cardiac consultation 
was carried out, although the discharge summary noted it was 
felt that "the risk of cardiac disease was very low in this 
healthy and fit gentleman."  The electrocardiogram contained 
notations of sinus bradycardia, rate 48; normal P axis, rate 
< 50; consider left atrial enlargement; P V1 - .10 mV or more 
negative.  The report of the chest x-ray contained an 
impression of mild cardiomegaly.    

Other evidence of record shows that a VA examination in 
January 1993 showed no palpable cardiomegaly (hypertrophy).  
The EKG revealed sinus bradycardia with sinus arrhythmia.  
The examination was described as otherwise normal.  The heart 
size was described as normal.  

In August 1995, the veteran underwent a VA examination.  No 
palpable cardiomegaly was noted.  However, the heart size was 
described as upper normal limits.  Again, in December 1996, 
VA chest x-ray found the veteran's heart to be in the upper 
limits of normal size.  

Cardiomegaly is defined as cardiac hypertrophy.  Dorland's 
Illustrated Medical Dictionary 222 (26th ed. 1981).  
Hypertrophy, in turn, is defined as the enlargement or 
overgrowth of an organ or part due to an increase in size of 
its constituent cells.  Dorland's Illustrated Medical 
Dictionary 636 (26th ed. 1981).

There is nothing in the record to suggest that the claimed 
cardiac muscle contractions for which service connection is 
sought are, in fact, of a sustained nature, much less that 
the veteran has any type of ventricular arrhythmia.  Indeed, 
there is nothing in the record to suggest that the veteran 
has any cardiac disability - although he complains of chest 
pains, which he attributes to cardiac muscle contractions, 
and the record contains what may be characterized as x-ray 
evidence of mild cardiomegaly.

Cardiomegaly, although mild, was noted on x-ray during the 
veteran's March 1999 hospitalization.  Since, by definition, 
this equates to cardiac hypertrophy, it would support a 
30 percent rating under Diagnostic Code 7011 - as noted in 
the joint motion for remand.  

As the veteran's cardiomegaly has not been attributed to any 
diagnosis (and thus could be said to be due to a claimed 
undiagnosed illness), and as it could support a compensable 
evaluation under the schedular criteria of Diagnostic Code 
7011, it may be concluded that the veteran has a "qualifying 
chronic disability" manifested to a compensable degree 
during the required period.  As he also meets the definition 
of a "Persian Gulf veteran", service connection for a 
chronic disability manifested by cardiac muscle contractions 
including compensation pursuant to 38 C.F.R. § 3.117 for an 
undiagnosed illness is warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA. The 
veteran was not specifically notified of the provisions of 
the VCAA.  However, the RO informed the veteran of what 
assistance VA would provide, what could be done to expedite 
his claim, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the various rating 
decisions, the June 1999 statement of the case, and the 
October 1999 supplemental statement of the case, informed the 
veteran of the applicable laws and regulations needed to 
substantiate her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, a November 2001 supplemental 
statement of the case (SSOC) informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  He has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  Furthermore, given the favorable outcome of the 
veteran's appeal, he is not prejudiced by any failure to 
comply with notice and assistance provisions of the VCAA.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a chronic disability manifested by 
cardiac muscle contractions including compensation pursuant 
to 38 C.F.R. § 3.17 for an undiagnosed illness is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

